DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-7,11-15, 18 and 20 in the reply filed on 10/21/2020 is acknowledged. Claims 8-10 and 16-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:#304 (para. [0117]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system configured to determine a positon of the electrodes in the heart at multiple, different catheter positions in the heart” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification recites conventional sensing and tracking system 180 as performing the recited function (e.g. para. [0066]), therefore the corresponding structure for the claim limitation “a system configured to determine a positon of the electrodes in the heart at multiple, different catheter positions in the heart” has been interpreted to cover conventional sensing and tracking systems and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,11-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324871 to Dubois et al. (Dubois) in view of US 2017/0281031 to Houben et al. (Houben). 
In reference to at least claims 1 and 12
Dubois teaches a system and method for computing activation maps which discloses a mapping system (e.g. mapping system 10, Fig. 1), comprising: a catheter (e.g. mapping catheter, para. [0024],[0033]) including multiple, spatially distributed electrodes configured to measure electrical signals of a heart (e.g. mapping catheter contains multiple electrodes, para. [0024], [0034]) a system configured to determine a position of the electrodes in the heart at multiple, different catheter positions in the heart (e.g. mapping system 10, Fig. 1, moved around a desired anatomical region, para. [0033]); and a processing unit configured to receive the measured electrical signals from each position of the multiple, different catheter positions (e.g. electrical maps built in a point-by point manner, para. [0033], computer activation time data based on the electroanatomic data, para. [0035-[0037]]), determine activation vectors based on the measured electrical signals, and calculate, from the activation vectors, an activation time at vertices of a mesh provided by the processing unit as a geometry of the heart (e.g. local activation vector based on relative timing among 
In reference to at least claim 2
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit interpolates the velocity vectors of each position of the multiple, different catheter positions to the vertices of the mesh (e.g. ‘871, local activation vector based on relative timing among electrical signals corresponding to neighboring points and used to calculate the activation time, abstract, para. [0020], [0020], [0042], [0055]-[0056], [0060]-[0064]).
In reference to at least claims 3 and 13
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit creates a linear system of equations for the vertices of the mesh (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079]).
In reference to at least claims 4 and 14
Dubois discloses wherein to create a linear system of equations for the vertices of the mesh, the processing unit determines equations for neighboring vertices of the mesh, which relate activation times of neighboring vertices to each other (e.g. ‘871, local activation vector based on relative timing among electrical signals corresponding to neighboring points and used to 
In reference to at least claims 5 and 15
Dubois discloses wherein to create the linear system of equations for the vertices of the mesh, the processing unit combines the equations for neighboring vertices of the mesh to create the linear system of equations (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079]). 
In reference to at least claim 6
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit solves the linear system of equations using an overdetermined matrix of the linear system of equations (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079], directional activation algorithm, para. [0020], [0036]-[0037]).
In reference to at least claim 7
Dubois discloses wherein to calculate, from the velocity vectors, an activation time at vertices of a mesh, the processing unit solves the linear system of equations iteratively by finding activation times of each of the neighboring vertices of a vertex using corresponding equations for the vertices from the linear system of equations (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079], directional activation algorithm, para. [0020], [0036]-[0037]), wherein at each of the iterations, the processing unit calculates the activation times of one neighboring layer of vertices of the vertex (e.g. ‘871, linear system of equations, para. [0055], [0060], [0075], [0079], directional activation algorithm, para. [0020], [0036]-[0037]).
In reference to at least claim 11
Dubois discloses the system further comprising displaying at least one of the velocity vectors and at least some of the activation times on a map of an endocardial surface of the heart (e.g. ‘871, output 32 activation map, Fig. 1, para. [0027], [0081]).
In reference to at least claim 18

In reference to at least claim 20
Dubois discloses displaying the velocity vectors and at least some of the activation times on a map of the heart to visualize the velocity vectors and the at least some of the activation times on an endocardial surface of the heart. (e.g. ‘871, output 32 activation map, Fig. 1, para. [0027], [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0055864 to Han et al. which teaches methods and system for identifying and mapping cardiac activation wavefronts. US 2018/0325400 to Dubois et al. which teaches conduction velocity and pattern mapping. US Patent No. 10,285,611 to Harlev et al. which teaches cardiac mapping using a 3D grid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792